.    .




               THE   LNTHBRNES         GENERAL
                         CDlFmXAS




Dr. Carl F. Hereford, Chairman        Opinion   No.   M-   785
Texas State Board of Examiners
  of Psychologists                    Re:   Questions relating to
P. 0. Box 5429                              qualifications for cer-
Austin, Texas    78703                      tification as a psycholo-
                                            gist under Article 4512c,
                                            Section 15, Vernon's Civil
                                            Statutes (the Psycholbgists'
                                            Certification and Licensing
Dear Dr. Hereford:                          Act.)
          In your letter requesting an opinion from this office,
you ask whether the Texas State Board of Examiners of Psychologists
Is authorized by the provisions of Section 15(b)(2) of Article
4512c, Vernon's Civil Statutes, to certify as a psychologist an
applicant who filed his application prior to December 31, 1970,
and is otherwise qualified under the provisions of Section 15(b)
and who possesses a Masters degree from an accredited Lnstltution
baskd on a program which Is not primarily psychological but who
has passed additional courses in psychology at an accredited in-
stitution, and in addition thereto has had eight years of pro-
fessional psychological experience.
          The provisions of Article 4512~c,Vernon's Civil Statutes,
(the Psychologists' Certification and Licensing Act) most pertinent
to our discussion are quoted as followsr
         "Sec. 15(b) Until December 31, 1970, a
    person who Is at least twenty-one years of age,
    a resident of this state, of good moral character,
    and Is a citizen of the United States or has legally
    declared his intention of becoming a citizen may,
    upon application and payment of the certification
    fee, be certified without examination by the
    Board as a psychologist if
          "(1) he has a doctor's degree from an
     accredited Institution based upon a program
     which is primarily psychological or the sub-
     stantial equivalent thereof in both subject
     and extent of training, and, in addition, has

                             -3a24-
c
                                                           .   .




    Dr. Carl F. Hereford, page 2                 (M-785)


         had three years of professional experience
         satisfactory to the Board, z
              "(2) has a master's degree from an ac-
         credited institution based upon a program which
         Is primarily psychological and, in addition, has
         had eight years of professional psychological ex-
         perience.
              II
                   .   .   .   '   (Emphasis supplied.)
              It Is our opinion that the language of the above quoted
    statutory provisions 1s clear and unambiguous. Where wording of
    a statute Is unambiguous, it Is applied and enforced as it reads,
    regardless of Its policy or purpose or the justice of its effect.
    Franklin v. Pletzsch, 334 S.W.2d 214 (Tex.Civ.App. 1930, error ref.
    n,r.e.l. Under the authority of Section 15(b), an applicant for
    certification as a psychologist may be certified by the Board
    without an examination under the provisions of either Section
    15(b)(l) or Section 15(b)(2). In this regard it is noted that
    the primary distinction between the provisions of Sections 15(b)
    (1) and 15 b 2 In degree program requirements is that under
    Section 15tb It1 I an applicant.may possess a doctor's degree which
    Is the substantial equivalent in both subject and extent of training
    to a doctor's degree which is primarily psychological, while an
    applicant filing his application prior to.December 31, 1970, and
    seeking to be certified under the provisions of Section 15(b)(2)
    must possess a master's degree which is primarily psychological.
              Consequently, on the basis of the foregoing discussion,
    youare advised that the Board of Examiners of Psychologists is
    not authorized under the provisions of Section 15(b)(2) to certify
    persons who filed their applications prior to December 31, 1970,
    for certification as psychologists who do not possess a master's
    degree from an accredited institution which is primarily psjrcholo-
    glcal, notwithstanding the number of educational courses success-
    fully completed by those persons which are psychological In nature.
                                    SUMMARY
              The Texas State Board of Examiners of Psy-
         cho$ogists Is not authorized under the provisions
         of Section 15(b)(2) to certify persons who filed
         their appllchtlons.prior to December 31, 1970, for
         certiflcatlon'as psychologists who do not possess
         a master's degree from an accredited lnatitutlon
         which is primarily psychological, notwithstanding

                                              -3825-
    c
             .    .
,




        Dr. Carl F. Hereford, page 3      (M-785)


             the number of educational courses successfully
             completed which are psycho1 glcal.In nature.
                                       .s
                                          truly yours,



                                                General of Texas
        Prepared by Ivan R. Williams, Jr.
        Assistant Attorney General
        APPROVED:
        OPINION COMMITTEE
        Kerns Taylor, Chairman
        W. E. Allen, Co-Chairman
        Jim Mabry
        John Banks
        Bob Lattimore
        Jim Swearingen
        MEADE F. GRIFFIN
        Staff Legal Assistant
        ALFRED WALKER
        Executive Assistant
        NOLA WHITE
        First Assistant




                                       -3826-